Exhibit 10.1

 

SECOND AMENDMENT AGREEMENT

 

SECOND AMENDMENT AGREEMENT (this “Agreement”) dated as of March 18, 2014 by and
among (1) Information Services Group, Inc.  (the “Borrower”), (2) International
Advisory Holdings Corp., International Consulting Acquisition Corp., TPI
Advisory Services Americas, Inc., Technology Partners International, Inc., TPI
Directory Services Corp., TPI Equity Investment Fund, L.P.  and TPI
Eurosourcing, L.L.C.  (collectively, the “Guarantors”), (3) the financial
institutions party to the Credit Agreement (as defined below) as lenders
(collectively, the “Lenders” and individually, a “Lender”), and (4) Bank of
America, N.A.  (“Bank of America”) as administrative agent (the “Administrative
Agent”) for the Lenders and as Swing Line Lender and Issuing Bank with respect
to a certain Credit Agreement dated as of May 3, 2013, by and among the
Borrower, the Guarantors, the Lenders, the Administrative Agent, the Issuing
Bank and BMO Harris Bank N.A. and Fifth Third Bank as co-Syndication Agents, as
amended by that certain First Amendment Agreement dated as of November 14, 2013,
by and among the Borrower, the Guarantors, the Lenders and the Administrative
Agent (as amended, the “Credit Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement; and

 

WHEREAS, the Lenders have agreed to such amendments, on the terms and conditions
set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

§1.                               Definitions.  Capitalized terms used herein
without definition that are defined in the Credit Agreement shall have the same
meanings herein as therein.

 

§2.                               Ratification of Existing Agreements.  All of
the Loan Parties’ obligations and liabilities to the Administrative Agent, the
Issuing Bank and the Lenders as evidenced by or otherwise arising under the
Credit Agreement, the Notes and the other Loan Documents, are, by each Loan
Party’s execution of this Agreement, ratified and confirmed in all respects.  In
addition, by each Loan Party’s execution of this Agreement, each of the Loan
Parties represents and warrants that no Loan Party has any counterclaim, right
of set-off or defense of any kind with respect to such obligations and
liabilities.

 

§3.                               Representations and Warranties.  Each of the
Loan Parties hereby represents and warrants to the Administrative Agent, the
Issuing Bank and Lenders that all of the representations and warranties made by
the Loan Parties in the Credit Agreement, the Notes and the other Loan Documents
are true in all material respects on the date hereof as if made on and as of the
date hereof, except to the extent that such representations and warranties
relate expressly to an earlier date.

 

--------------------------------------------------------------------------------


 

§4.                               Conditions Precedent.  The effectiveness of
the amendments contemplated hereby shall be subject to the satisfaction of each
of the following conditions precedent:

 

(a)                                 Representations and Warranties.  All of the
representations and warranties made by the Loan Parties herein, whether directly
or incorporated by reference, shall be true and correct on the date hereof
except as provided in §3 hereof.

 

(b)                                 Performance; No Event of Default.  The Loan
Parties shall have performed and complied in all respects with all terms and
conditions herein required to be performed or complied with by them prior to or
at the time hereof, and there shall exist no Default or Event of Default.

 

(c)                                  Action.  All requisite corporate or other
action necessary for the valid execution, delivery and performance by the Loan
Parties of this Agreement and all other instruments and documents delivered by
the Loan Parties in connection herewith shall have been duly and effectively
taken.

 

(d)                                 Expenses and Fees.  The Borrower shall have
paid to the Administrative Agent the reasonable fees and expenses of counsel to
the Administrative Agent in connection with the preparation of this Agreement.

 

(e)                                  Delivery.  The Loan Parties, the
Administrative Agent, the Required Lenders and the Issuing Bank shall have
executed and delivered this Agreement.  In addition, the Loan Parties shall have
executed and delivered such further instruments and taken such further action as
the Administrative Agent and the Required Lenders may have reasonably requested,
in each case further to effect the purposes of this Agreement, the Credit
Agreement and the other Loan Documents.

 

§5.                               Amendments to the Credit Agreement.

 

(a)                                 Amendment Section 1.01 of the Credit
Agreement.  Clause (f) of the definition of “Permitted Acquisition” in
Section 1.01 of the Credit Agreement is hereby amended and restated to read as
follows:

 

“(f)                             the Cost of Acquisition paid by the Loan
Parties and their Subsidiaries (i) for all Acquisitions (other than the
Australian Acquisition) made during any fiscal year, together with (without
duplication) the aggregate amount of all Investments by the Loan Parties in
wholly-owned Subsidiaries that are not Loan Parties under Section 7.03(c)(iv),
shall not exceed $10,000,000 in the aggregate and (ii) for all Acquisitions
(other than the Australian Acquisition) made during the term of this Agreement,
together with (with duplication) the aggregate amount of all Investments by the
Loan Parties in wholly-owned Subsidiaries that are not Loan Parties under
Section 7.03(c)(iv), shall not exceed $40,000,000 in the aggregate; provided
further that any earnouts or similar deferred or contingent obligations of any
Borrower in connection with such Acquisitions (other than the Australian
Acquisition)

 

2

--------------------------------------------------------------------------------


 

shall be subordinated to the Obligations in a manner and to the extent
reasonably satisfactory to the Administrative Agent.”

 

(b)                                 Amendment Section 1.01 of the Credit
Agreement.  The definition of “Restricted Payment” in Section 1.01 of the Credit
Agreement is hereby amended and restated to read as follows:

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, and (d) any payment with respect to
any earnout obligation (other than the STA Earn-Out and Australian Earn-Out).”

 

(c)                                  Amendments Section 1.01 of the Credit
Agreement.  The following new definitions are hereby added to Section 1.01 of
the Credit Agreement in their proper alphabetical order to read as follows:

 

“Australian Acquisition” means the acquisition by Technology Partners
International, Inc.  of the assets of CCI Consulting Pty Ltd.  pursuant to the
Business Purchase Agreement to be executed on or about February 21, 2014 and the
Cost of Acquisition paid by Technology Partners International, Inc.  is
$1,800,000 (or its equivalent in other currencies) together with a grant of
50,000 restricted shares of Borrower’s stock to be split between two directors
of CCI Consulting Pty Ltd.”

 

“Australian Earn-Out” means the obligation of Technology Partners
International, Inc.  to CCI Consulting Pty Ltd under Section 1.1 of the Business
Purchase Agreement to be executed on or about February 21, 2014, as in effect on
the date of execution of the Business Purchase Agreement.”

 

(d)                                 Amendment to Section 7.02(h) of the Credit
Agreement.  Section 7.02(h) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“(h)                           Indebtedness of the Borrower or any of its
Subsidiaries (i) in connection with the STA Earn-Out, (ii) the Australian
Earn-Out or (iii) which may be deemed to exist in connection with agreements
providing for indemnification, purchase price adjustments (including earnouts
(other than the STA Earn-Out and the Australian Earn-Out) and similar

 

3

--------------------------------------------------------------------------------


 

obligations in connection with the acquisition or disposition of assets in
accordance with the requirements of this Agreement; provided, that any such
Indebtedness referred to in this clause (iii) shall be subordinated to the
Obligations in a manner and to the extent reasonably satisfactory to the
Administrative Agent and may be payable so long as no Default has occurred and
is continuing; and”

 

(e)                                  Amendment to Section 7.03 of the Credit
Agreement.  Section 7.03 of the Credit Agreement is hereby amended by deleting
“and” from the end of clause (i), re-lettering clause (j) as a new clause
(k) and inserting a new clause (j) to read as follows:

 

“(j)                              the Australian Acquisition; and”

 

§6.                               Miscellaneous Provisions.

 

(a)                                 Except as otherwise expressly provided by
this Agreement, all of the respective terms, conditions and provisions of the
Credit Agreement, the Notes and the other Loan Documents shall remain the same. 
The Credit Agreement, as amended hereby, shall continue in full force and
effect, and this Agreement and the Credit Agreement, shall be read and construed
as one instrument.

 

(b)                                 THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(c)                                  This Agreement may be executed in any
number of counterparts, but all such counterparts shall together constitute but
one instrument.  In making proof of this Agreement it shall not be necessary to
produce or account for more than one counterpart signed by each party hereto by
and against which enforcement hereof is sought.  A facsimile of an executed
counterpart shall have the same effect as the original executed counterpart.

 

[Remainder of page Intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Second Amendment
Agreement as of the date first set forth above.

 

 

INFORMATION SERVICES GROUP, INC.

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

Chief Financial Officer

 

 

 

 

INTERNATIONAL ADVISORY HOLDINGS CORP.

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

President & Chief Financial Officer

 

 

 

 

INTERNATIONAL CONSULTING ACQUISITION CORP.

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

President & Chief Financial Officer

 

 

 

 

TPI ADVISORY SERVICES AMERICAS, INC.

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

President

 

 

 

 

TECHNOLOGY PARTNERS INTERNATIONAL, INC.

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

Vice President & Secretary

 

 

 

 

TPI DIRECTORY SERVICES CORP.

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

President & Chief Financial Officer

 

[Signature Page to Second Amendment Agreement]

 

--------------------------------------------------------------------------------


 

 

TPI EQUITY INVESTMENT FUND, L.P.

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

Vice President & Secretary

 

 

 

 

TPI EUROSOURCING, L.L.C.

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

President & Chief Financial Officer

 

[Signature Page to Second Amendment Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

/s/ Angela Arkin

 

Name:

Angela Arkin

 

Title:

Assistant Vice President

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

/s/ Christopher T. Phelan

 

Name:

Christopher T. Phelan

 

Title:

Senior Vice President

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

By:

/s/ Valerie Schanzer

 

Name:

Valerie Schanzer

 

Title:

Vice President

 

 

 

 

BMO HARRIS BANK N.A.

 

 

 

 

By:

/s/ Scott Morris

 

Name:

Scott Morris

 

Title:

Director

 

 

 

 

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Richard Freeman

 

Name:

Richard Freeman

 

Title:

VP

 

--------------------------------------------------------------------------------